DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been cancelled.

Election/Restrictions
Applicant's election with traverse of the pro-generative factor IGF2 in the reply filed on 10/14/2022 is acknowledged.  The traversal appears to be on the ground(s) that the generic claim has not been rejected.  This is not found persuasive because election of species is based on burden of search and patentable distinctness of the species encompassed by the claims.  Burden of search and patentable distinctness as previously been established.  Applicant’s arguments do not assert or admit that the claimed methods of administering IGF2 are not patentably indistinct from methods of administering any other pro-regenerative factor encompassed by claim 21 or positively recited in claims 27-34.
The requirement is still deemed proper and is therefore made FINAL.

Claims 28-30 and 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/2022.


Specification
The disclosure is objected to because of the following informalities: The incorporation of sequence listing (paragraph [0002] of the specification) should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  See 10/16/2020 amendment. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24-27, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 9-19 of copending Application No. 17/837,920. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to administering factors such as IGF2 to treat muscle-wasting conditions and regenerate muscle.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-22, 24-27, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-38 and 40 of copending Application No. 17/843,676. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to administering factors such as IGF2 to treat muscle-wasting conditions and regenerate muscle.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 27, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6,  and 26-33 of copending Application No. 17/843,748. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to administering factors such as IGF2. to treat muscle conditions and regenerate muscle.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Improper Markush Grouping
Claim 27 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 27 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Each of the pro-regenerative factors recited is structurally variant and acts in a functionally different manner.  They are not an art recognized class.  The pro-regenerative factors do not share a substantial structural feature or a common use that flows from the substantial structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are 21-27, 31, and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21-40 were newly introduced by amendment on 10/16/2020 and amended on 10/17/2020.  No specific basis was pointed to for the claims and none is apparent.  Original claims 1-16 were directed to compositions having at least two particularly recited components.  Original claims 17-20 were directed to methods of administering the compositions of claim 1 and had different steps and limitations as compared to the instant claims.
Claim 21 is directed a method for treating a muscle degeneration in a subject, comprising the steps of: selecting the subject for treatment; administering to the subject a therapeutically effective amount of a pro-regenerative factor, whereby a muscle degeneration in the subject is decreased.
First of all, the specification does not define a “pro-regenerative factor” either by structure (e.g. peptide, antibody, small molecule, other) or function (e.g. mitogenicity, muscle fiber formation, other).  Regenerative factors are disclosed in the context of heparin-associated polypeptides but the specification does not provide a limiting definition by structure or function beyond the heparin-association.  It is not clear that regenerative factors and pro-regenerative factors are synonymous groups of factors.  The pro-regenerative factors of claim 21 are not required to be heparin-associated.  The genus of “pro-regenerative factors” as recited in claim 21 has no support.
No basis is seen for the step of “selecting the subject for treatment.”  This step does not appear to be disclosed in the specification.  Furthermore, there are no criteria disclosed by which a subject would be selected.
Paragraph [0023] discloses therapeutically effective amounts for heparin-associated polypeptides.  Claim 21 is not limited to these polypeptides and there is no generic disclosure for therapeutically effective amounts of pro-regenerative factors.
No basis is seen for the limitation “whereby a muscle degeneration in the subject is decreased.”  It is unknown what is meant by “a muscle degeneration.”  It is unclear if the article “a” imparts any particular meaning.  Paragraph [0265] discloses muscle degeneration in the context of aging, acute loss following trauma and chronic wasting (sarcopenia).  While basis for “muscular dystrophy” is seen in at least paragraph [0036], there does not appear to be a disclosure of “muscle dystrophy” (see at least claims 22 and 26).  While basis for acute muscle wasting diseases is seen in at least paragraph [0004], there does not appear to be a disclosure of acute injury (see at least claim 23).  The acute injury models used in Example 4 does not provide support for the claimed methods.  The claimed steps, administration of IGF2 (the elected factor), and all types of  “a muscle degeneration” are not disclosed.   Example 4 does not support all acute injuries causing muscle degeneration.  Example 4 administers vehicle or factor A and not pro-regenerative factors.  This example appears to be prophetic.
Example 11 describes a prophetic clinical testing of pro-regenerative factors.  Older adults with sarcopenia will be administered heparin-associated binding proteins (i.e. not IGF2).  Paragraph [0320] discloses inclusion criteria of “otherwise healthy adults aged at least 70 years; Low muscle mass as confirmed by DXA; Low gait speed; SPPB score less than or equal to 9; Weigh at least 35 kg; with adequate dietary intake as determined by patient interview.”  This disclosure does not support the claimed methods.  In particular, paragraph [0320] requires all of the criteria listed and not merely a subject at least 70 years as in claim 36 or only some of the criteria (in the alternative) as in claim 37 or only two of the criteria as in claim 38.
While basis is seen for weekly, twice weekly, and monthly administration of heparin-associated polypeptides, no basis is seen for the remaining administration frequencies recited in claim 40.
The claims constitute new matter.  Applicant should point with particularity to page and line number or paragraph number in the specification for each claim limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 24-25, 27, 31, 35, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maack et al. (WO 94/04030).
Maack et al. discloses administering a complex of IGF-I/IGFBP3 or IGF-II/IGFBP3 to treat a catabolic condition such as a protein wasting disease.  The protein wasting is due to sacrificing muscles (i.e. muscle degeneration).  Many of these subjects are elderly patients who are too debilitated to ingest adequate nutrients to restore muscle mass and strength.  See at least claims, particularly claims 1-8, 12-14, 16, and 21-28; pages 4-5.  Administration of the therapeutic agent is in an amount to enhance tissue repair and cell anabolism  (i.e. regeneration).  Restoration of muscle mass is disclosed.  See at least page 9, lines 9-37.  Increased muscle mass is disclosed.  See at least page 20, lines 5-8.  Administration frequency can be daily or twice weekly.  See pages 18-19.
Protein wasting disease in the elderly as disclosed by Maack et al. can also be characterized as being atrophy (claim 24) and sarcopenia (claim 25).  IGF2 (claims 27 and 31) is also known as IGF-II.

Claims 21-27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glass (U.S. Patent Application Publication 2006/0223753).
Glass discloses administering IGF1/IGF2 chimeric proteins to target muscle cells so as to inhibit or ameliorate muscle-related conditions.  The muscle-related conditions include degeneration, spinal muscular atrophies, muscular dystrophy, rhabdomyolysis (breakdown of damaged skeletal muscle, i.e. muscle degeneration), cachexia (i.e. atrophy of muscles) resulting from cancer, sarcopenia, and muscle atrophy due to skeletal immobilization due to trauma (i.e. resulting from acute injury).  See at least abstract; claims, particularly claims 17-19; and paragraphs [0013, 0020, 0029, 0044, 0058].
The claims do not require any particular IGF2 protein or sequence. The recitation of “an IGF2” in the claims is considered to include chimeric proteins having IGF2 amino acid sequences.

Claims 21-23, 27, 31, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirk et al. (2003).
Kirk et al. discloses continuously administering IGF-II protein to rats that have suffered an acute muscle injury.  Administration of IGF-II results in greater muscle regeneration than in controls.  See at least abstract; Figures 1 and 4; Materials and Methods section; and last paragraph of the Discussion section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa